IDI.IN

                                                              Decemoer    16,    2015
Attention:     Ms.    Robyn Flowers,
District    Clerk
1100 University Avenue, Suite 209
Walker County Courthouse
Huntsviiie,     T3)sas„,,A
                        / /340


RE: Cause Numoer 21,928-A5 and my receiving application without pages 12 thru
15 which was included when I mailed it to this Court.

Dear Ms.   Flowers:


   I mailed Court a Copy of complete 11.07 application by certified mail

with return receipt No. 7014 2120 0002 0007 5425 which return shows Ms. Carroll

Standley signed and received the documents. The application was stapled when I

sent it and thoroughly checked to assure that ail pages were: in tact. It clear

ly states in instructions of application/ Number 3 that the entire writ appli

cation must be filed, even those sections not applying to me. If any pages are

missing from the form, my entire application may be dismissed as non-compliant.

Tex. Code Cr-iitv. Sroc-, art 2.21(a) (!)(3;) States: .Iri'a criminal proceeding, a

clerk of the district or county court shall receive and file all papers, issue

all process.

   I am informing you that the copy you sent back to me is missing pages 12-

15 .of the 11.07 application which 1 ask you to check your copy on file to niake

sure it-is complete and also forward to me the missing pages, 12-15 so it can

be added to the documents you already sent to me to complete my copy, r would

appreciate your help in making necessary correction. Thank you.

                                       Rp'svectiiu/Lly Submitted/

                                       Erscvia James/if 1251548
                                       McConnail   Unit


C.C.   File:
Court of Criminal Appeals,
                                                          Cb^fW OF CRIMINAL APPEALS
Austin,- Texas


                                                                  d:c i s :ci5



                                                              Abel Acosta, Clerk